 In the Matter of PHELPSDoDGECORPORATION.(NEW.CORNELIABRANCH)andBROTHERHOOD OF LOCOMOTIVE FIREMEN.&,ENGINEMENIn the Matter of PHELPS 'DODGE !CORPORATION ('NEW 'CORNELIA-BRANCH) and, BROTHERHOOD OF RAILROAD'TRAINMENIn the Matter, of PHELPS DODGE CORPORATION (MORENCt BRANCH)'andBROTHERHOOD OF LOCOMOTIVE FIREMEN AND ENGINEMENIn the Matter Of PHELPS DODGE 'CORPORATION ',(MORENCT.BRANCH)andBROTHERHOOD OF RAILROAD TRAINMENCases Nos. R-3513 to R-3516, inclusive, respectively.Decided April3, 1942Jurisdiction:Copper mining industry.Investigation and Certification of Representatives:existence of question : refusalto accord petitioners recognition; contracts entered into after notice,of rivalunion's claim of representation and after notice fiom Regional Director ofrival union's filing of petition, no bar to; election necessary.Units Appropriatefor Collective Bargaining:Two units, one composed of engineers, motormen, firemen, hostlers, andhostler helpers, and the other composed of brakemen, yardmen, switchmen,switchtenders, lookout men, and dispatchers,heldappropriate despite conten-tion of rival union that only a plant-wide unit is appropriate and despite thefact that there is some interchange of employees, since the skill required inthe performance of the work of train-service employees differs in degree andkind from that required in other mine operations.Mr. Denison Kitchel,of Phoenix, Ariz., for the Company.Mr. C. H. Smith,of Fort Worth, Tex.,Mr. J. W. Donahue,ofMorenci, Ariz., andMr. D. G. TaylorandMr. J. E. Carter,of Ajo,Ariz., for the B. R. T.Mr. George A. Meade,of Chicago, Ill.,Mr. J. D. Peters,of Ajo,Ariz., andMr. Julian B. Swain,of Morenci, Ariz., for the B. L. F. E.Mr. J. C. Fitzgerald,of Los Angeles, Calif., for the OperatingEngineers.Mr. F. C. Behan,of Ajo, Ariz., andMr. C. P. Flynn,of Phoenix,Ariz., for the Ajo Council.Cllr.Thomas B. PoeandMr. Robert L. Carson,of Morenci, Ariz.,andMr. C. P. Flynn,of Phoenix, Ariz., for the Morenci Council.Mr. Frederic B. Parkes, 2nd,of counsel to the Board.40 N. L. R. B., No 26.180 PHELPS DODGE CORPORATIONDECISION.ANDDIRECTION, OF ELECTIONSSTATEMENT OF THECASE181On November 4, 1941, Brotherhood of Locomotive Firemen & En-ginemen, herein called the B. L. F. E., and Brotherhood of RailroadTrainmen,herein called'the B: R: T., sometimes collectively called theBrotherhoods,each filed with,the Regional Director for the Twenty-first Region (Los Angeles, California) a petition alleging that a-question affecting commerce had arisen concerning the representationof employees of Phelps Dodge Corporation(New Cornelia Branch),Ajp, Arizona,herein called the Company,and requesting an. inves-tigation and certification of representatives pursuant to,Section 9 (c)of the National Labor Relations Act, 49 Stat.,449, herein called theAct.On November 21, 1941, the Brotherhoods each filed with theRegional Director a similar petitionalleging thata question affectingcommerce had arisen concerning the representation of employees ofPhelps Dodge Corporation (Morenci Branch), Morenci, Arizona.On January 14, 1942, the National.LaborRelations Board, hereincalled the, Board,, acting pursuant to Section 9 (c) of the Act, andArticle III, Section- 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation in eachcase, and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing,upon due notice,and, acting pursuanttoArticle III, Section 10 (c) (2), of said Rules and Regulations,ordered that the cases be consolidated.On January, 21, 1942, the Regional Director issued a notice of hear-ing,.copies of which were duly served upon the Company,the B. L.F. E., and the B. R. T., and upon International Union of OperatingEngineers,herein called the Operating Engineers,a labor organiza-tion claiming to represent employees directly affected by the inves-tigation.Pursuant to notice,a hearing was held on February 2, 3, 4,and 5, 1942,at Phoenix, Arizona, before Maurice J. Nicoson,the TrialExaminerduly designated by the Chief Trial Examiner.At the coin-menceinentof the hearing, Clifton-Morenci Metal Trades Council,herein called the Morenci Council, and Ajo Metal Trades Council,herein calledthe Ajo Council,sometimescollectively called the Coun-cils, filed'a, joint motion to intervene,which was granted by the TrialExaminer.The Company, the B. L. F. E., the B'. R. T., the OperatingEngineers,the Morenci Council,rind the Ajo Council were representedand participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bear- 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDing on the issues was afforded all parties.During the course of thehearing, the Trial Examiner made various rulings on motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On February 23,1942, the Brotherhoods filed a join brief, and on the same date theOperating Engineers and the Councils filed .a joint brief.The-Boardhas considered all briefs.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THEBUSINESS OF THE COMPANYPhelps Dodge Corporation, a New York corporation, is engaged inthe 'mining, refining, and fabrication of copper. It wholly ownsnumerous subsidiarymining, copper-refining, copper-fabricating;public-utility,mercantile, railroad, and other companies, in Mexico,New York, New Jersey, Indiana, California, New Mexico, Texas, andArizona.The instant proceeding is concerned solely with the opera-tions of the Company's New Cornelia Branch at Ajo, Arizona, and theCompany's Morenci Branch at Morenci, Arizona, where the Companyis engaged in the business of mining and concentrating copper andother metal-bearing ores.During 1941 approximately 7,000,000 tons'of ore were mined at the Company's New Cornelia Branch.All theconcentrates derived therefrom, after going through a smelting proc-ess, were shipped to points outside the State of Arizona.During thesameperiod, approximately 900,000 tons of ore were mined at theCompany's Morenci Branch.The concentrates derived therefrom,after going through a smelting process, were also shipped to pointsoutside the State of Arizona.The Company employs approximately1,119 employees at its New Cornelia Branch and approximately 2,292employees at its Morenci Branch.The Company admits that its operations affect commerce withinthe meaning of the Act.II. THE ORGANIZATIONS INVOLVEDBrotherhood of Locomotive Firemen and Enginemen is an unaffili'ated labor organization admitting employees of the Company tomembership.Brotherhood of Railroad Trainmen is an unaffiliated labor organiza-tion admitting employees of the Company to membership.International Union of Operating Engineers is a labor organization,affiliatedwith the American Federation of Labor, admittingemployees of the Company to membership. PHELPS DODGE. CORPORATION183Clifton-MorenciMetal Trades Council is a labor organizationaffiliatedwith the American Federation of Labor. Included amongits affiliates areUnited Association of Journeymen Plumbers andSteamfitters of the United States and Canada; International Brother-hood of Electrical Workers of America ; Brotherhood of Boiler Mak-ers, Iron Ship Builders and Helpers of America; Clifton-MorenciMine and Smelter Workers' Union, No. 22852; International Union ofOperating Engineers, No. 421; International Association of Machin-ists,No. 1132; International Brotherhood of Carpenters, Joiners andHelpers; International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, No. 310; International Brother-hood of Blacksmiths, Drop Forgers and Helpers; Brotherhood Rail-way Carmen of America ; Morenci MillWorkers Union, No. 22893:and Office & Technical Workers Union, No. 22913, all of which arelabororganizationsadmitting employees of the Company - tomembership.Ajo Metal Trades Council is a labor organization affiliated withthe American Federation of Labor. Included among its affiliates areInternational Brotherhood of ElectricalWorkers, Local #B-523;International Brotherhood of Boiler Makers, Iron Ship Builders,Welders, and Helpers, Local #479; International Brotherhood ofCarpenters and Joiners of America, Local #238; International Broth-erhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Local #310; Ajo Mine and Mill Workers, Local #22866;International Brotherhood of Machinists, Local #1357; BrotherhoodRailway Carmen of America; Brotherhood of Painters, Decorators,Glaziers,Paper Hangers of America, Local #596; InternationalUnion of Operating Engineers, Local #423; International Brother-hood of Blacksmiths, Drop Forgers and Helpers of America; andUnited Association of Journeymen Plumbers and Steam Fitters ofUnited States and Canada, all of which are labor organizations admit-ting employees of the Company to membership.III.THE QUESTIONS CONCERNING REPRESENTATIONOn May May 29, 1941, the B. L. F. E. requested that the Companyrecognize it as the bargaining agency for the engineers and firemenemployed at the Company's New Cornelia Branch, 'and on July 16,1941, submitted 42 authorization cards to the Company in support ofits claim to represent those employees. In a letter dated July 16, 1941,the Company refused to grant such recognition on the ground that theunit proposed was inappropriate.On October 30, 1941, the Brother-hoods notified the Company by telegraph that they represented a sub-stantialmajority of the employees in the train and switching service 184DECISIONS OF' NATIONAL LABOR RELATIONS BOARDof the Company's New Cornelia and Morenci Branches. On: Novem-ber 1, ,1941, the Company refused to recognize the Brotherhoods for,the reason that the units requested were inappropriate.On November,4 and 5, 1941, the Brotherhoods again sent telegrams to the Company;urging it not to recognize or sign contracts with any other organiza-tion covering employees of its New Cornelia and Morenci Branches inthe engine and switching service, the majority of whom the Brother-hoods claimed to represent.On November 5, 1941, the Company re-plied that it would consider the units proposed by the Brotherhoodsto be inappropriate until the Board ruled to the contrary.OirNovem-ber 21, 1941, and January 9, 1942, the Brotherhoods requested that theCompany meet with them in bargaining conferences. In a letter d'ated..January 15, 1942, the Company refused\to grant the requests for thereasons. that the units proposed were inappropriate and that the Com-pany had recognized' and- had entered into' exclusive bargaining con-tractswith the Ajo Council and the Morenci. Council covering' theeii ployees'of'the Company's New Cornelia and Morenci Branches:On November 5, 1941, the Company, entered into a. memorandumagreement with the Metal Trades Department of the American Feder-ation of Labor, setting forth the basic provisions which hadi thereto-fore been agreed upon as a basis for the subsequent contracts to benegotiated between the Company and the Councils? On November'11, 1941, the negotiations were completed and the Company entered,into separate contracts for the term of one year with the Ajo Counciland the Morenci Council,2 whereby the Councils were recognized as theexclusive bargaining representative for all the employees of' the Com-pany'sNew Cornelia Branch and Morenci Branch, respectively,excluding watchmen, hotel and hospital employees, and supervisoryand confidential employees.The Company, the Operating Engineers,and the Councils contend that these contracts are a bar to thisproceeding.Admittedly, at the time the contracts were signed, the Company hadreceived notice of the filing of the Brotherhoods' petitions from theRegional Director.Moreover, as indicated previously, the Companyhad notice of the-Brotherhoods' claim to represent the train andswitching service employees before the contracts with the CouncilsIThe purpose of the memorandum agreement was to allay a threatened strike.2 On August 6 and 28, 1941, respectively, the Ajo Council and the Morenci Council hadrequested recognitionThey submitted petitions signed by the Company's employees au:thorizing the Councils to represent them for collective bargaining purposesIn a letterdated August 21, 1941— the Company informed the Morenci Council that a majority of theMorenci Branch employees had signed the petitions and recognised the Morenci Councilas the exclusive representative for the emplo}ees of the Morenci BranchOn October 9,1941, the Company similarly recognized the Ajo Council as the exclusive representative ofthe New Coineha Branch employees PHELPS DODGE -CORPORATION185were negotiated.We find that the 'contracts are no bar to a presentinvestigation and determination of representatives.--A statement of the Regional Director introduced in evidence at thehearing shows that the Brotherhoods and the Operating Engineerseach represents a substantial number of employees in the units herein-after found to be appropriate.'We find that questions have arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOI%IBIERCEWe find 'th'at *the questions concerning representation which havearisen, occurring in connection with the operations of the 'Companydescribed in Section 1, above, -have a close, intimate, and substantial8 SeeMatter of Enterprise Upholstering CompanyandBedding Workers'Local UnionNo 1,21, affiliated with the Upholsterers' International Union of N. A.(A F of L ),37 N. L. R. B. 436;Matter of TheGreat Atlantic&Pacific Tea CompanyandUnitedRetail and Wholesale Employees of America,CIO,33 N. L. R B. 1103,and cases citedtherein4 The B L F E.submitted'to the Regional Diiector 46 authorization cards, 32 of whichwere dated in October and. 14 in November 1941.The Regional Director stated that 43 ofthe 46 signatures,allof which appeared to be genuine and original,are the names ofpersons listed on the Company'spay roll of November 6, 1941,for the New CorneliaBranch.There are approximately 47 employees in the New Cornelia Branch unit foundbelow to be appropriate.The Operating Engineers submitted 251 authorization cards datedas follows 3 in July 1941,111 in August 1941, 21 in September 1941, 87 in October 1941,5 in November-1941,and 24 undatedThe Regional Director reported that all signaturesare apparently genuine and that 3 of the 251 signatures are the names of persons listed onthe Company's pay roll of November 6, 1941, in the New Cornelia Branch unit urged bythe B L F. EThe B R T submitted to the Regional Director 39 authorization cards,of which 5were dated in October and 34 in November 1941The Regional Director'reported that allsignatures were apparently.genuine and original and that 35 of the 39 signatures are thenavies of persons listed on the Company'spay roll of November 6, 1941,for the NewCornelia BranchThere are approximately 36 employees in the New Cornelia unit foundbelow to be appropriateThe Regional Director stated that 8 of the above-mentioned251 signatures on the cards submitted by the Operating Engineers are the names of personslisted on'the Company's pay roll of November 6, 1941, in the New Cornelia Branch unitsought by the B It. TThe B L F. It. submitted to the Regional Director 27 authorization cards dated inNovember 1941The Regional Director reported that all of the signatures were appar-ently genuine and original and that 18 of the 27 signatures are the names of personslisted on the Company's pay roll of November 28, 1941, for the Morenci Branch. Thereare approximately 42 employees in the Morenci Branch unit found'below'to be appropriate.The Operating Engineers submitted to the Regional Director 179 application-for-mem-bership cards dated as follows:1 in June 1941, 36 In July 1941, 59 in August 1941, 29 inSeptember 1941, 13- in October, 1941,6 in November 1941, and 35 undatedThe RegionalDirector reported that all of the 179 signatures were apparently genuine and originaland that 17 are the names of persons listed on the Company's pay roll of November 28,1941, in the Morenci Branch unit urged by the B L. F. EThe B R T. submitted to the Regional Director 40 authorization cards dated in Novem-ber 1941The Regional Director reported that all signatures were apparently genuineand original and that 37 of the 40 signatures are the names of persons listed on theCompany's pay roll of November 28, 1941, for the Morenci Branch..There are approxi-mately 70 employees in the Morenci Branch unit found below to be appropriate.TheRegional Director stated that of the above-mentioned 179 application-for-membership cardssubmitted by the Operating Engineers,37 bore signatures of persons listed on the Com-pany's pay roll of November 28,1941, in the Morenci Branch unit sought by the B. R T. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelation to trade, traffic,and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE APPROPRIATE UNITSThe B.L. F. E. contends that engineers,motormen, firemen,hostlers,and hostler helpers of the Company'sNew Cornelia Branch andMorenci Branch constitute two units appropriate for the purposes ofcollective' bargaining,one for each Branch.The B.R. T. similarlyclaims that two units are appropriate,one embracing brakemen, yard -men, switchmen, switchtenders,lookout men,and dispatchers of theCompany's New Cornelia Branch, and the other covering suchemployees of the Company's Morenci Branch.The Company, theCouncils,and the Operating Engineers deny the appropriateness of theunits proposed by the Brotherhoods and insist that only a plant-wideunit at each Branch is appropriate.The New Cornelia Branch mine is a.surface or open-pit mine withvarious benches or levels.Standard gauge railroad tracks are con-structed on the floor of each bench.By means of switch-backs, thetracks extend from one bench to another and out of the mine to theconcentratorat Ajo, whichis approximately 2 miles from the mine,and to the waste dumps.The ore body is" covered with waste, whichmust be drilled,blasted, and removed in order to provide access to theore, which,in turn, is loosened by a similar blasting process.Electricshovels load the waste into railroad cars and trucks which transport itto the dump areas.The ore is hauled from the New Cornelia mineto the concentrator by train exclusively.At the concentrator the oreis ground and reduced in volume.The concentrates thus produced areloaded in cars for shipmentto the Company's smelter at Douglas,Arizona.A switching crew places the cars at the concentrator andtransfers the cars to the yard of the Tucson,Cornelia and Gila BendR. R., herein called the Gila Bend R. R., a subsidiary of the Com-pany.The Gila Bend R. R. operates between Ajo and Gila Bend,a distance of about 43 miles.At'Gila Bend, the cars are transferred'to the Southern Pacific R. R.The Morenci Branch Mine is also a surface or open-pit mine. Ingeneral,it is constructed and operated in the same manner' as theNew Cornelia Branch mine.At theMorenci mine,however, trucksare used to a greater extent in the hauling of ore as well as waste.The trains haul the ore cars to the concentrator at Morenci whichis approximately 1.8 miles from the mine.The switch crews handlethe cars of concentrates from the reduction plant to Clifton,a junc- PHELPS DODGE CORPORATION'187tion, point on the Southern Pacific R. R. approximately 11 miles.distant from Morenci.The employees whom the Brotherhoods claim to represent areengaged in the haulage operation.All train-service employees in themines are under the supervision of the mine shift bosses.The switchcrews are supervised by the master mechanics.Engineers and motor-men operate the locomotives and are assisted by the firemen.Hostlersand hostler helpers clean and maintain the locomotives.Brakemenand yardmen give signals to the engineers and motormen, couple and-uncouple cars, set brakes, and "spot" cars at the shovels and concen-trators.Switchmen and switchtenders are stationed at the vitalswitch-backs in the pits.Upon orders from the dispatcher, theythrow the switches and relay orders to the train crews.Dispatchersor lookout men are stationed at the top of a hill overlooking the pits.They direct the movement of the trains by telephoning orders to theswitchtenders.They also give information on the location and oper-ation of the various shovels and other equipment in the mines.Withthe exception of some ore cars, all railroad equipment is of the typeused on standard gauge railroads throughout the country.The sig-nals given by the train-service and switching employees are thosecustomarily used on all large railroads.The Company, the Operating Engineers, and the Councils contendthat the three phases of the Company's operations at each of theBranches, namely, blasting and loading of waste and ore, transporta-tion of waste and ore, and reduction of ore to concentrates, are sointerdependent that only a plant-wide unit is appropriate. In sup-port of their contentions, they point to the fact that employees arefrequently interchanged among the various departments.At NewCornelia when regular train-service employees are on leave of absence,employees from other departments of the mine are temporarily trans-ferred to fill the vacancy.5Some of the New Cornelia train-serviceemployees occasionally fill temporary vacancies in the Gila BendR. R.At Morenci, however, it appears that such vacancies are filledby, train-service employees who are on an "extra board," that is, agroup-of railroad employees who work only in temporary vacanciesin the train service.Permanent transfers into and out of the"trainservice are on occasion made at the request of the employees who desiresuch a change.We are of the opinion that the interchange of em-ployees is not of such a nature as to render inappropriate the unitssought by the Brotherhoods.The record shows that the skill requiredin the performance of the work of the train-service employees differsin degree and kind from that required in other operations of the6 At the date of the hearing eight employees were temporarily working in the trainservice at the New Cornelia Bi anch.Most of themare taken from the cable gang 188DECISIONS OF !NATIONAL LABOR RELATIONS BOARDmines.Under the -circumstances,'we conclude that the units proposedby the Brotherhoods are appropriate.,We find that all engineers, motormen, firemen, hostlers, and hostlerhelpers employed at the Company's New Cornelia.Branch ' constituteaunit appropriate for'the purposes of, collective bargaining.tlookout,men,iand,dispatchers.employed at the Company's New CorneliaBranch constitute a unit ;appropriate for the ,purposes of ,collective(bargaining.We. find that all engineers, motormen, firemen, ihostlers, and hostler,helpers employed at the Company's Morenci Branch 'constitute aunit appropriate for the purposes of collective :bargaining.We find that all brakemen, yardmen, switchmen, : `switchtenders,lookout men, and 'dispatchers employed ,at ,the Company's ;MorenciBranch :constitute a unit appropriate for the purposes of ,collectivebargaining.We further find that ,these ,units will insure to employees of .the'Company the full ,benefit .of ,their ;right to self-organization and,tocollective bargaining and otherwise will 'effectuate -the policies ofthe Act.-VI.THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen canbest be resolved by means of elections by secret ballot.Theparties stated no preference in regard to the pay roll to be used forthe purpose of determining eligibility to vote. In accordance withour customary practice, we shall direct that the persons eligible tovote in the elections shall be those in the appropriate units who wereemployed during the pay-roll ,period immediately preceding the -dateof the Direction of Elections herein, subject to the limitations andadditions hereinafter set forth in the Direction.Upon the basis of the above findings , of fact and upon the entirerecord.in the case, the Board makes the following:CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Phelps Dodge Corporation (New CorneliaBranch), Ajo, Arizona, and 'Phelps 'Dodge Corporation (DZorenci"'SeeMatter of Utdh'Copper Company and Kennecott Copper CorporationandBrother-hood of Locomotive .Firemen and Enginemen,23 N. L R. B 1160;platter of ,Nevada+Con-solidated Copper CorporationandBrotherhood of Locomotive Engineers, Division 596,28 N. L. R. B. 11 ;Matter of Nevada Consolidated Copper CorporationandSwitchmen's`Union of North America, Copper Queen Lodge No.967,.28 N L R. B. 54 PHELPS DODGECORPORATION189Branch)f,.M'orenci,.Arizona, within the meaning of Section 9 (c) and2.All engineers, motormen, firemen, hostlers, and, hostler. helpers;employed at the Company's, New Cornelia Branch constitute a unitappropriate for the purposes of collective bargaining within. themeaning. of Section 9 (b) of the Act.3.All brakemen, yardmen, switchmen, switchtenders; lookout' men,and dispatchers employed at the Company's New Cornelia Branchwithin the,meaning of Section 9 (b) of the Act. '4..All, engineers;. motormen, firemen; hostlers, and- hostler helpers'employed at the Company's Morenci Branch constitute a unit appro-priate for the purposes: of collective bargaining within the meaningof Section 9 (b) of the Act.5.All brakemen,, yardmen; switchmen, switchtenders; 'lookout, men,,and, dispatchers. employed at the Company's' Morenci Branch con-stitute-, a, unit appropriate for the purposes of collective bargaining,w,ithin.the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2,-as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargainingwith Phelps Dodge Corporation (New Cornelia Branch), Ajo, Arizona, 'and Phelps Dodge Corporation (Morenci Branch), Morenci, Arizona,elections by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Twenty-firstRegion, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among employees in each of the following describedgroups who, were employed by the Company during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because-they were illor on vacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding employees who have sincequit or been discharged for cause :(1)Among all engineers, motormen, firemen, hostlers, and hostlerhelpers employed at the Company's New Cornelia Branch to determinewhether they desire to be represented by Brotherhood of Locomotive 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDFiremen and Enginemen or by International Union of OperatingEngineers, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither;(2)Among all brakemen, yardmen, switchmen, switchtenders, look-out men, and dispatchers employed at the Company's New CorneliaBranch to determine whether they desire to be represented by Brother-hood of Railroad Trainmen or by International Union of OperatingEngineers, ,affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither;(3)Among all engineers, motormen, firemen, hostlers, and hostlerhelpers, employed at the Company's Morenci Branch todeterminewhether they desire to be represented by Brotherhood of Locomotive,Firemen and Enginemen or by International Union of OperatingEngineers, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither; Sand(4)Among all brakemen, yardmen, switchmen, switchtenders; look-out men, and dispatchers employed at the Company's Morenci Branchto determine whether they desire to be represented by Brotherhoodof Railroad Trainmen or by International Union of Operating En-gineers, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither. In the Matter Of PHELPS DODGE CORPORATION (NEW CORNELIA BRANCH)andBROTHERHOOD_OF LOCOMOTIVE FIREMEN&ENGINEMENIn the Matter of PHELPS DODGE CORPORATION (NEW CORNELIA BRANCH)andBROTHERHOOD OF RAILROAD TRAINMENIn the Matter Of PHELPS DODGE CORPORATION (MORENCI BRANCH)andBROTHERHOOD OF LOCOMOTIVE FIREMEN AND ENGINEMENIn the Matter of PHELPS DODGE CORPORATION (MORENCI BRANCH)andBROTHERHOOD OF RAILROAD TRAINMENCases Nos.R-3513 toR-3516, inclusive,respectivelyCERTIFICATION OF REPRESENTATIVESMay 15,194On April 3, 1942, the National Labor Relations Board issued itsDecision and Direction of Elections in the above-entitled proceeding.,Pursuant to the Direction of Elections, elections by secret ballot wereconducted on April 21 and 23, 1942,under the direction and super-vision of the Regional Director for theTwenty-firstRegion (LosAngeles,California) .On April 22 and 28, 1942,the Regional Direc-tor, acting pursuantto ArticleIII, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2,as amended,issued andduly served upon the parties his Election Reports.No objections tothe conduct of the ballot or to the Election Reports were filed by anyof the parties.As to the balloting and the results thereof, the Regional Directorreported as follows : ,1Firemen and Enginemen-New Cornelia BranchTotal on eligibility list-------------- ---------------------_47Total ballots cast_________________________________________46Total ballots challenged__________________________________0Total blank ballots_______________________________________0Total void ballots-----------------------------------------0Total valid cotes counted__________________________________46Votescast for International Union of Operating Engineers,A F I,------------------------------------------------0Votes -cast for Brotherhood of Locomotive Firemen andEngmenien---------------------------------------------46Votes cast for Neither____________________________________0140 N. L R B 18040 N L R B, No. 26a.I191 192DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Railroad Trainmen-New Cornelia BranchTotal on eligibility list------------------------------------48Total ballots. cast ------------------------------------------40,Total ballots challenged-----------------------------------2Total blank ballots---------------------------------------0Total void ballots-----------------------------------------0Total valid votes counted---------------------------------38Votes cast for International Union of Operating Engineers,A. F. L------------------------------------------------0Votes cast for Brotherhood of Railroad Trainmen----------- .38Votes cast for Neither------------------------------------03Firemen and Engineuien=Dlorenci. BranchTotal on eligibility list-----------------------------------40Total ballots cast -----------------------------------------35Total ballots challenged; ----------------------------------1Total blank ballots---------------------------------------0Total void ballots----------------------------------------0Total valid votes counted---------------------------------34Votes cast for International Union of Operating Engineers;A F L------------------------------------------------1Votes cast for Brotherhood of Locomotive Firemen andEnginemen---------------------------------------------33Votes cast for Neither -------------------------------------04.Railroad Trainmen-1llorenci BranchTotal on eligibility list-----------------------------------74Total ballots cast----------------------------------------66Total ballots challenged----------------------------------1Total, blank ballots---------------------------------------0Total void ballots----------------------------------------0Total valid votes counted---------------------------------65Votes cast for International Union of Operating Engineers,A. F.L---_---_----------------------------------------1Votes cast for Brotherhood of Railroad Trainmen -----------03Votes cast for Neither- ----------------------------------1Since the number of challenged ballots cannot affect the results ofany of the elections,we find it unnecessary to make any, determinationwith respect to the challenges.By virtue of and pursuant to the powervested inthe National LaborRelations Board by Section 9 (c), of the National Labor RelationsAct, 49 Stat. 449, and pursuantto ArticleIII, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,IT Is HEREBY CERTIFIED that Brotherhood of Locomotive Firemen andEnginemen has been designated-and selected by all engineers,motor-men, firemen, hostlers, and hostler helpers of Phelps Dodge Corpora-N PHELPS DODGE, CORPORATION193tion (New Cornelia Branch), Ajo, Arizona, as their representativefor the purposes of collective bargaining, and that pursuant to theprovisions of Section9 (a) ofthe National Labor Relations Act;_Brotherhood of Locomotive Firemen and Enginemen is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment;IT IS HEREBY CERTIFIEDthat Brotherhood of Railroad Trainmen hasbeen designated and selected by a majorityof all'biakemen, yardmen,switchmen, switchtenders, lookout men, and dispatchers of PhelpsDodge Corporation (New Cornelia Branch), Ajo,'Arizona, as theirrepresentative for the purposes of collective bargaining, and that pur-suant to the provisions of Section9 (a) ofthe National LaborRelationsAct, Brotherhoodof RailroadTrainmen is the exclusive representa-tive of allsuch employees for the purposes of collective bargainingwith- respect to rates of -pay, wages, hours- of employment, and other"conditions of employment;IT IS HEREBY CERTIFIEIIthat Brotherhood of Locomotive Firemen and'Enginemen has been designated and selected by a majority of all'engineers, motormen, firemen, hostlers, and hostler helpers of PhelpsDodge Corporation (Morenci Branch), Morenci,. Arizona;,'Mrepresentative-'for the purposes of collective'b`rgaining, and that`upr`=suantto the'provisions of Section 9 (a) of the National LaborfRelationsAct, Brotherhood' of Locomotive Firemen and Enginemen is the.elusive representative of all such employees for the purpse of collective -bargaining with- respect to rates" -of ' pay,' wages, Hours , of,employment, and other conditions of employment; andIT IS HEREBYCERTIFIED that Brotherhood of Railroad Trainmen hasbeen designated and selected by a-majority-of all brakemen,' yardmen,switchmen, switchtenders, lookout men, and dispatchers of PhelpsDodge Corporation (Morenci Branch), Morenci, Arizona, as theirrepresentative for the purposes of collective bargaining, and that pur-suant to the provisions of Section 9 (a) of the National Labor Rela-tionsAct,Brotherhood of Railroad Trainmen is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours- of employment,and other conditions of employment. -455771-42---vol. 40-13-